986 So. 2d 650 (2008)
Tony L. GARY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-1874.
District Court of Appeal of Florida, First District.
June 5, 2008.
Rehearing Denied July 28, 2008.
Tony L. Gary, pro se, Appellant.
Bill McCollum, Attorney General, and Edward C. Hill, Jr., Special Counsel, Criminal Appeals, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Tony Gary appeals the trial court's summary denial of his motion to compel compliance with a public records request. The state provided Gary with the document he requested in its answer brief. We affirm but remand the case with directions to the court to determine whether Gary is entitled to costs pursuant to section 119.12, Florida Statutes (2007). See Woodfaulk v. State, 935 So. 2d 1225 (Fla. 5th DCA 2006).
BARFIELD, VAN NORTWICK, and PADOVANO, JJ., concur.